Norton, J.
The point made by counsel that the statement fails to state a cause of action, is not well taken. The statement is precisely like the statement in the case of Jackson v. St. Louis, Iron Mountain & Southern R’y Co., ante, p. 147, which was held to be good.
The only other point made by counsel is, that the court erred in its instructions, and this point cannot be considered by us, for the reason that the bill of exceptions does not show that any exception was taken to the action of the court in overruling the motion for new trial, and this under the ruling of this court in the case of State ex rel. Estes v. Gaither, 77 Mo. 304, forbids an examination of the instructions.
Judgment affirmed.
All concur.